DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Response to Restriction Requirement dated 04/29/2021 is acknowledged.  In the Response, Applicants elected Group I (claims 1-15) without traverse.  Upon further consideration, the species election requirement in the Restriction Requirement dated 10/29/2020 has been withdrawn.  Claims 1-15 have been examined in this action.  Claims 16-20 are withdrawn as being directed to a non-elected invention.  Claims 1-15 are rejected.

Allowable Subject Matter
Claims 4-7 contain allowable subject matter.  A prior art search did not disclose a reference that teaches the limitations of the components and their corresponding concentration ranges in a composition for attracting mosquitos and repelling sand flies, as recited in instant claims 4-7.  The Examiner notes, however, that claims 4-7 are rejected under double patenting (see below).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention
i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3 are directed to a composition comprising at least one dipteran floral attractant semiochemical, a phagostimulant, and a pesticide.  Dipteran floral attractant semiochemicals, phagostimulants, and pesticides are naturally occurring materials, and there is no indication in Applicants’ claims or disclosure that the recited dipteran floral attractant semiochemical, phagostimulant, and pesticide have characteristics that are markedly different from their naturally occurring counterparts.  Claims 1-3 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher et al. (US20100216730).
Boucher et al. disclose an insecticide formulation comprising at least one dipteran semiochemical, at least one phagostimulant, an insect toxicant (exemplified by a spinosyn natural factor or semi-synthetic derivative or butenyl-spinosyn natural factor or semi-synthetic derivative) for a target species, such as dipteran species, dispersed and entrapped in an emulsion comprising a biodegradable wax, emulsifiers, and water 
Boucher et al disclose insecticides such as spinosyn and butenyl spinosyn, which are active against dipteran species, along with the environmentally friendly insecticide, spinosad (see paragraphs [0007]-[0010]).  The formulations disclosed in Boucher et al. contains a phagostimulant (compound that promotes the oral uptake of a substrate) (see paragraph [0012]).  Phagostimulants such as corn oil, molasses, glycerol, or corn syrup, proteinaceous material, sugars like sucrose or food-based semiochemicals such as trimethylamine, putrescine, bacterial or yeast volatiles etc. are disclosed in Boucher et al. (see paragraph [0018]).  SPLATTM (Specialized Pheromone and Lure Application Technology) aqueous wax emulsions, which can be applied directly to vegetation, are used in the compositions of Boucher et al. (see paragraph [0015]). 
This disclosure of Boucher et al. anticipates claims 1-3, 9, 11, 14, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (cited above) in view of Simchoni-Barak et al. (US20070269404) and Schneidmiller et al. (US20130104445).
The teachings of Boucher et al. mentioned above are hereby incorporated in this section.
Claim 1 recites “at least one dipteran floral attractant semiochemical”.  Claim 10 recites the composition of claim 9, wherein the semiochemical is a floral attractant.  Although Boucher et al. disclose semiochemicals (see paragraph [0018]), they do not expressly disclose that the semiochemical is a floral attractant. 

Regarding claims 1-3 and 8, it would have been obvious to one of ordinary level of skill in the art at the time of filing to prepare an insecticide formulation comprising at least one dipteran semiochemical, at least one phagostimulant, and a pesticide for a target dipteran species, wherein the formulation is dispersed and entrapped in an emulsion comprising a biodegradable wax, emulsifiers, and water, as taught by Boucher et al., in view of the use of insecticidal formulations comprising floral attractants, a sugar mixture and an oral toxin, as taught by Simchoni-Barak et al., to produce the instant invention.  One of ordinary level of skill in the art would have been motivated to do this because both the references are drawn to insecticidal formulations which contains a semiochemical and a phagostimulant.  One of ordinary level of skill in the art would have found it obvious to substitute the semiochemical of Boucher et al. with the floral attractant of Simchoni-Barak et al. with a reasonable expectation of success in producing a functional insecticidal formulation effective against dipteran mosquitoes. The simple substitution of one known element for another to obtain predictable results is obvious.  See MPEP 2141.  From the teachings of the references, it is apparent that prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claims 1 and 10, the limitation of a floral attractant would have been obvious over the floral attractant taught by Simchoni-Barak et al. (see paragraphs [0025], [0053], [0083], claims 1 and 5).
Regarding claim 12, the limitation of a mosquito attractant would have been obvious over the attractants for mosquitoes, as taught by Simchoni-Barak et al. (see paragraphs [0023]-[0025] and [0050]).
Regarding claims 3 and 15, the limitation of the composition further comprising a pesticide would have been obvious over the insect pest toxicants spinosyn and butenyl spinosyn, as taught by Boucher et al. (see paragraphs [0007]-[0010] and [0014]). 

Claim 13 recites the composition of claim 1, wherein the semiochemical is a sand fly repellant.  Although Boucher et al. disclose that semiochemicals can be attractants or repellants (see paragraph [0020]), they do not expressly disclose that the semiochemical is a sand fly repellant. 
Schneidmiller et al. teach a sand fly repellant (see paragraph [0079]) which is made is from essential oils (see paragraph [0082]). 
Regarding claims 1 and 13, it would have been obvious to one of ordinary level of skill in the art at the time of filing to prepare an insecticide formulation comprising at . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4-7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10,653,141. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,653,141.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims .
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12-16, 18, and 19 of U.S. Patent No. 9,693,561.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 12-16, 18, and 19 of U.S. Patent No. 9,693,561 also recite compositions for repelling dipteran species comprising the same ingredients as the instantly claimed compositions.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615